EXHIBIT 10.1

 

 

WILLIAMS PIPE LINE COMPANY, LLC

 

Up to $540,000,000

 

Floating Rate Series A Senior Secured Notes due October 7, 2007
Fixed Rate Series B Senior Secured Notes due October 7, 2007

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1
dated as of May 30, 2003
to Note Purchase Agreement
dated October 1, 2002

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

 

This Amendment No. 1 to Note Purchase Agreement (this “Amendment”) is entered
into as of May 30, 2003 by and among each of the Holders (as defined below)
party hereto, Williams Pipe Line Company, LLC, a Delaware limited liability
company (the “Company”), Williams Energy Partners L.P., a Delaware limited
partnership (the “Guarantor”), and WEG GP LLC, a Delaware limited liability
company (“WEG GP”).

 

WHEREAS, the Company, the Guarantor and Williams GP LLC, a Delaware limited
liability company (“Williams GP”), entered into that certain Note Purchase
Agreement dated as of October 1, 2002 (the “Note Purchase Agreement”) among such
parties and the several Purchasers listed in the Schedule A-1 and Schedule A-2
thereto for the sale and purchase of Company’s Floating Rate Series A Senior
Secured Notes due October 7, 2007 and the Company’s Fixed Rate Series B Senior
Secured Notes due October 7, 2007 (collectively, the “Notes”); and

 

WHEREAS, pursuant to the Assignment, Assumption and Amendment dated as of
November 15, 2002 (the “Assignment and Assumption Agreement”) by and among
Williams GP, WEG GP, the Guarantor, Williams Energy Services LLC, a Delaware
limited liability Company (“WES”), and Williams Natural Gas Liquids Inc., a
Delaware corporation (“WNGL”), Williams GP assigned to WEG GP, and WEG GP
assumed, all obligations and rights of Williams GP in its capacity as general
partner of the Guarantor, and WEG GP became a general partner of the Guarantor;
and

 

WHEREAS, WES, WNGL and Williams GP (collectively, the “Selling Parties”) are
negotiating a proposed transaction (the “Proposed Transaction”) providing for
the sale of all of the Selling Parties’ interests in the Guarantor and WEG GP to
WEG Acquisitions, L.P., a Delaware limited partnership (the “Buyer”),
substantially as described in the Press Release attached as Exhibit A; and

 

WHEREAS, the Proposed Transaction would constitute a “Change of Control” for
purposes of the Note Purchase Agreement; and

 

WHEREAS, the registered holders of the Notes (the “Holders”) have been asked to
waive the “Fundamental Change Put” under the Note Purchase Agreement, in order
to insure that the Notes remain outstanding and need not be repurchased as a
result of the consummation of the Proposed Transaction; and

 

WHEREAS, the Holders have been asked to amend certain provisions of the Note
Purchase Agreement in the manner provided in Section 1 in furtherance of the
Proposed Transaction;

 

NOW THEREFORE, in consideration of the premises, the parties hereto hereby agree
as follows:

 

Section 1.                                WAIVER OF FUNDAMENTAL CHANGE PUT.


 


(A)          EFFECTIVENESS.  EFFECTIVE AS OF CONSUMMATION OF THE PROPOSED
TRANSACTION, THE PROVISIONS OF THE NOTE PURCHASE AGREEMENT REFERENCED IN SECTION
1(B) SHALL BE WAIVED AS PROVIDED IN THIS SECTION 1, AND  SUCH WAIVER SHALL THEN
AND AT ALL TIMES THEREAFTER BE DEEMED EFFECTIVE.


 


(B)         WAIVER.  THE FOLLOWING ARE WAIVED: (I) THE RIGHTS OF THE HOLDERS
UNDER, AND COMPLIANCE WITH, SECTION 8.10(F) AND SECTION 11 OF THE NOTE PURCHASE
AGREEMENT TO THE EXTENT

 

1

--------------------------------------------------------------------------------


 

(but only to the extent) that the Fundamental Change Put (as defined in the Note
Purchase Agreement) would be triggered by the consummation of the Proposed
Transaction and (ii) compliance with the provisions of the Note Purchase
Agreement (including, without limitation, Section 18.1 thereof) to the extent
(but only to the extent) that such provisions would require that the waivers set
forth herein be made with and only with the written consent of the Guarantor,
the Company and any of their respective Subsidiaries.


 

Section 2.                                AMENDMENTS.


 


(A)          EFFECTIVENESS.   EFFECTIVE AS OF CONSUMMATION OF THE PROPOSED
TRANSACTION, THE NOTE PURCHASE AGREEMENT SHALL BE AMENDED AS PROVIDED IN THIS
SECTION 2, AND THE AMENDMENTS EFFECTED BY THIS SECTION 2 SHALL THEN AND AT ALL
TIMES THEREAFTER BE DEEMED EFFECTIVE, PROVIDED THAT THE FOREGOING IS SUBJECT TO
THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS: (A) WEG GP, THE COMPANY,
AND THE GUARANTOR SHALL HAVE EXECUTED AND DELIVERED THIS AMENDMENT; AND (B) THE
COMPANY SHALL HAVE DELIVERED TO EACH OF THE HOLDERS AND SIMPSON, THACHER &
BARTLETT, AN OPINION OF COUNSEL IN CUSTOMARY FORM AS TO THE DUE AUTHORIZATION,
EXECUTION, DELIVERY OF THIS AMENDMENT BY THE COMPANY, THE GUARANTOR AND WEG GP
AND THE ENFORCEABILITY OF THIS AMENDMENT IN ACCORDANCE WITH ITS TERMS AGAINST
THE COMPANY, THE GUARANTOR AND WEG GP.


 


(B)         GENERAL PARTNER REFERENCES.  ALL REFERENCES TO THE “GENERAL PARTNER”
IN THE NOTE PURCHASE AGREEMENT SHALL BE DEEMED TO BE REFERENCES TO WEG GP, IN
ITS CAPACITY AS GENERAL PARTNER OF THE GUARANTOR, AND TO ITS SUCCESSORS AND
ASSIGNS IN SUCH CAPACITY, AND ALL SUCH REFERENCES SHALL BE DEEMED TO NOT REFER
TO WILLIAMS GP, IN ITS CAPACITY AS GENERAL PARTNER OF THE GUARANTOR OR
OTHERWISE.


 


(C)          DEFINITION OF “COMMONLY CONTROLLED ENTITY.”  THE DEFINITION OF THE
TERM “COMMONLY CONTROLLED ENTITY” SET FORTH IN SCHEDULE B (DEFINED TERMS) TO THE
NOTE PURCHASE AGREEMENT SHALL BE AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Company or the Guarantor within the meaning of
Section 4001 of ERISA or is part of a group that includes the Company or the
Guarantor and that together with the Company or the Guarantor is treated as a
single employer under Section 414 of the Code.


 


(D)         DEFINITION OF “CONSOLIDATED EBITDA.”  THE DEFINITION OF THE TERM
“CONSOLIDATED EBITDA” SET FORTH IN SCHEDULE B (DEFINED TERMS) TO THE NOTE
PURCHASE AGREEMENT SHALL BE AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:

 

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Notes), (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary non-cash expenses or losses and (f) any extraordinary,
unusual or non-recurring cash income or gains to the extent not included in
Consolidated Net Income, and minus, (a) to the extent included in the statement
of such Consolidated Net Income for such period, any extraordinary, unusual or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of

 

2

--------------------------------------------------------------------------------


 

business) and (b) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis.  For
purposes of calculating Consolidated EBITDA for the third and fourth quarters of
2002 and the first quarter of 2003, adjustments shall be made to income and
expenses that resulted from the acquisition of the Company by the Guarantor in
the second quarter of 2002, as set forth on Schedule D.  For purposes of
calculating Consolidated EBITDA for any period encompassing the quarter in which
the Proposed Transaction (as defined in Amendment No. 1 to the Note Purchase
Agreement, dated as of May 30, 2003) occurs and thereafter, adjustments shall be
made to income and expenses as set forth on Schedule A to such Amendment No. 1. 
For the purposes of calculating Consolidated EBITDA for any period of four (4)
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of compliance with Section 9.1(a), (i) if at any time during such
Reference Period the Guarantor or the Company or any of their respective
Subsidiaries shall have made any Disposition other than in the ordinary course,
the Consolidated EBITDA of the Guarantor or Company, as applicable, for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Guarantor or the Company or any of
their respective Subsidiaries shall have made an asset acquisition other than in
the ordinary course, Consolidated EBITDA of the Guarantor or the Company, as
applicable, for such Reference Period shall be calculated after giving pro forma
effect thereto as if such asset acquisition occurred on the first day of such
Reference Period.


 


(E)          DEFINITION OF “ERISA AFFILIATE.”  THE DEFINITION OF THE TERM “ERISA
AFFILIATE” SET FORTH IN SCHEDULE B  (DEFINED TERMS) TO THE NOTE PURCHASE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company or the Guarantor under
Section 414 of the Code.


 


(F)            DEFINITION OF “OMNIBUS AGREEMENT”  THE DEFINITION OF THE TERM
“OMNIBUS AGREEMENT” SET FORTH IN SCHEDULE B  (DEFINED TERMS) TO THE NOTE
PURCHASE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:

 

“Omnibus Agreement” means the New Omnibus Agreement, dated as of the date of the
Proposed Transaction (as defined in Amendment No. 1 to the Note Purchase
Agreement, dated as of May 30, 2003), among WEG Acquisitions, L.P.,  Williams
Energy Services, LLC, Williams Natural Gas Liquids, Inc., and The Williams
Companies.


 


(G)         DEFINITION OF “PLAN.”  THE DEFINITION OF THE TERM “PLAN” SET FORTH
IN SCHEDULE B  (DEFINED TERMS) TO THE NOTE PURCHASE AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company, the Guarantor, any ERISA Affiliate,
or any Commonly

 

3

--------------------------------------------------------------------------------


 

Controlled Entity or with respect to which the Company, the Guarantor, any ERISA
Affiliate or any Commonly Controlled Entity may have any liability.

 

Section 3.                                MISCELLANEOUS.

 

(a)                                  Confidentiality.  The information contained
herein and in the materials accompanying this Amendment is strictly confidential
and shall constitute “Confidential Information” as defined in the Note Purchase
Agreement.  Accordingly, the Holders agree not to disclose any such information
in any manner, except as permitted by the Note Purchase Agreement.

 

(b)                                 Ratification.  Except as expressly provided
herein, the Note Purchase Agreement remains in full force and effect, and is
hereby ratified and confirmed by the parties hereto.

 

(c)                                  Successors and Assigns.  All covenants and
other agreements contained in this Amendment by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent holder of a Note) whether
so expressed or not.

 

(d)                                 Severability.  Any provision of this
Amendment that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

(e)                                  Construction.  Schedule A attached hereto
is deemed to be a part of this Amendment.  In addition, each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant.  Where any provision herein refers to
action to be taken by any person, or which such person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such person.

 

(f)                                    Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.

 

(g)                                 Governing Law.  This Amendment shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.

 

(h)                                 Termination.  This Amendment shall be
effective as of the date of the Proposed Transaction, provided that if the
Proposed Transaction has not occurred on or before September 30, 2003, this
Amendment shall not become effective.

 

*  *  *  *  *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

 

WEG GP LLC

 

 

 

 

By:

/s/ Don R. Wellendorf

 

 

Name:

  Don R. Wellendorf

 

 

Title:

  Authorized Signatory

 

 

 

 

 

WILLIAMS ENERGY PARTNERS L.P.

 

 

 

 

By: WEG GP LLC, its General Partner

 

 

 

 

By:

/s/ Don R. Wellendorf

 

 

Name:

  Don R. Wellendorf

 

 

Title:

  Authorized Signatory

 

 

 

 

 

WILLIAMS PIPE LINE COMPANY, LLC

 

 

 

 

By: WILLIAMS ENERGY PARTNERS L.P., its
Sole Member

 

 

 

By: WEG GP LLC, its General Partner

 

 

 

 

By:

/s/ Don R. Wellendorf

 

 

Name:

  Don R. Wellendorf

 

 

Title:

  Authorized Signatory

 

 

5

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION

METROPOLITAN LIFE INSURANCE COMPANY

 

 

By:

 

/s/ Kevin P. Walsh

 

By:

 

/s/ Stuart L. Ashton

 

Name:

Kevin P. Walsh

 

Name:

Stuart L. Ashton

 

Title:

Manager - Operations

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW ENGLAND LIFE INSURANCE COMPANY

TEXAS LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

 

Metropolitan Life Insurance Company, as Investment Advisor

 

By:

 

Metropolitan Life Insurance Company, as Investment Advisor

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stuart L. Ashton

 

By:

 

/s/ Stuart L. Ashton

 

Name:

Stuart L. Ashton

 

Name:

Stuart L. Ashton

 

Title:

Director

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

METROPOLITAN INSURANCE AND ANNUITY COMPANY

ING LIFE INSURANCE AND ANNUITY COMPANY

 

 

 

 

 

 

 

 

By:

 

/s/ Gerald P. Marcus

 

By:

 

ING Investment Management LLC, as Agent

Name:

Gerald P. Marcus

 

 

 

 

 

Title:

Vice President

 

By:

 

/s/ Christopher P. Lyons

 

 

 

 

 

Name:

Christopher P. Lyons

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

 

/s/ Jay D. Squiers

 

By:

 

/s/ Jay D. Squiers

 

Name:

Jay D. Squiers

 

Name:

Jay D. Squiers

 

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ING LIFE INSURANCE AND ANNUITY COMPANY

NEW YORK LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as

By:

 

/s/ Lisa A. Scuderi

 

 

 

Investment Advisor)

 

Name:

Lisa A. Scuderi

 

 

 

 

 

Title:

Investment Vice President

 

 

 

By:

Prudential Private Placement Investors,
Inc. (as its General Partner)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jay D. Squiers

 

 

 

 

 

Name:

Jay D. Squiers

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

SUNAMERICA LIFE INSURANCE COMPANY
FIRST SUNAMERICA LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

 

New York Life Investment Management LLC,
its Investment Manager

By:

 

AIG Global Investment Corp., investment advisor

 

 

 

 

 

 

 

 

 

By:

 

/s/ Lisa A. Scuderi

 

 

 

 

 

Name:

Lisa A. Scuderi

 

By:

 

/s/ Victoria Y. Chin

 

Title

Investment Vice President

 

Name:

Victoria Y. Chin

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF
AMERICA

FORT DEARBORN LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brian Keating

 

By:

 

Guardian Investor Services LLC

 

Name:

Brian Keating

 

 

 

 

 

Title:

Director - Fixed Income

 

By:

 

/s/ Brian Keating

 

 

 

 

 

 

Name:

Brian Keating

 

 

 

 

 

 

Title:

Director - Fixed Income

 

 

 

 

 

 

 

 

 

 

THE GUARDIAN INSURANCE & ANNUITY
COMPANY, INC.

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brian Keating

 

By:

 

/s/ Marietta Moshiashvili

 

Name:

Brian Keating

 

Name:

Marietta Moshiashvili

 

Title:

Director - Fixed Income

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TIAA-CREF LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, as Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marietta Moshiashvili

 

 

 

 

Name:

Marietta Moshiashvili

 

 

 

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A
TO AMENDMENT NO. 1

 

Certain Adjustments to Consolidated EBITDA

 

Consolidated EBITDA in any period shall be increased by each of the following:

 

(a)                                  the amount of the general and
administrative expenses of the Company or the Guarantor for such period paid by
WEG Acquisitions, L.P. during or with respect to such period  in accordance with
the terms of the New Omnibus Agreement (as defined below) that, in accordance
with the terms of the New Omnibus Agreement, is not required to be reimbursed to
WEG Acquisitions, L.P. by the Company or the Guarantor, provided that such
increase in Consolidated EBITDA shall not exceed the amount by which
Consolidated Net Income of the Company or the Guarantor was reduced for such
period as a result of the inclusion of such amount of general and administrative
expenses on the income statement of the Company or the Guarantor for such
period;

 

(b)                                 the amount of payments made by any of The
Williams Companies, Inc,. Williams Energy Services, LLC, or WEG Acquisitions,
L.P. during or with respect to such period  in accordance with Article IV of the
New Omnibus Agreement or Section 8.2 of the Purchase Agreement (as defined
below) as indemnification for Covered Environmental Losses (as defined in the
New Omnibus Agreement) or environmental remediation obligations, provided that
such increase in Consolidated EBITDA shall not exceed the amount by which
Consolidated Net Income of the Company or the Guarantor was reduced for such
period as a result of the GAAP treatment of such payments as capital
contributions rather than income;

 

(c)                                  the sum of (i) the amount of Implementation
Costs (as defined in the Purchase Agreement and, when added to all
Implementation Costs previously incurred, not exceeding $5,000,000 in the
aggregate) that are incurred during such period and that, in accordance with the
terms of the Purchase Agreement, are required to be borne by WEG Acquisitions,
L.P., the Company or the Guarantor, and (ii) the amount of such Implementation
Costs in excess of such $5,000,000 aggregate amount that are incurred during
such period and that, in accordance with the terms of the Purchase Agreement,
either (x) are not required to be borne by WEG Acquisitions, L.P., the Company
or the Guarantor or (y) are reimbursed to WEG Acquisitions, L.P., the Company or
the Guarantor, provided that in the case of this clause (ii) such increase in
Consolidated EBITDA shall not exceed the amount by which Consolidated Net Income
of the Company or the Guarantor was reduced for such period as a result of the
inclusion of the Implementation Costs referred to in this clause (ii) on the
income statement of the Company or the Guarantor for such period;.

 

(d)                                 with respect to any period encompassing the
period in which the Proposed Transaction (as defined in Amendment No. 1 to the
Note Purchase Agreement, dated as of May 30, 2003) occurs, the amount (if any)
by which Consolidated Net Income of the Company or the Guarantor was reduced for
such period as a result of the GAAP treatment of certain retiree healthcare (FAS
106), pension (FAS 87), and accrued paid-time off costs related to the
employment by WEG Acquisitions, L.P. and its affiliates of former employees of
The Williams Company, Inc. that were formerly involved, and that will continue
to be involved, in providing services to the Guarantor, the General Partner, and
the Company; and

 

(e)                                  with respect to any period encompassing the
period in which the Proposed Transaction occurs, the amount of expenses that are
deemed to be incurred by the Company or the Guarantor during or with respect to
such period as a result of the accelerated vesting of certain Phantom Units (as
defined in the Purchase Agreement) as a result of the consummation of the
Proposed Transaction or events related to the consummation of the Proposed
Transaction.

 

1

--------------------------------------------------------------------------------


 

For purposes of this Schedule, (i) the term “Purchase Agreement” means the
Purchase Agreement, dated as of April 18, 2003, by and among Williams Energy
Services, LLC, Williams Natural Gas Liquids, Inc., Williams GP LLC, and WEG
Acquisitions, L.P., and (ii) the term “New Omnibus Agreement” means the New
Omnibus Agreement to be entered into in connection with the Proposed
Transaction, by and among WEG Acquisitions, L.P., The Williams Companies, Inc.,
Williams Natural Gas Liquids, Inc., and Williams Energy Services, LLC, as each
such agreement referred to clause (i) and (ii) may be amended, supplemented or
otherwise modified after the date hereof, but without giving effect to any such
amendment, supplement or other modification thereto not otherwise consented to
by the Required Lenders that would, as a result of the application of the
adjustments to such amendments, supplements or other modifications provided for
in this Schedule A, result in an increase in Consolidated EBITDA in excess of
the increases therein provided for in this Schedule A.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

TO AMENDMENT NO. 1

 

Press Release

 

Source: Williams Energy Partners L.P.

 

Williams Energy Partners Announces Buyer of General Partner Interest

 

Monday April 21, 8:03 am ET

 

TULSA, Okla., April 21 /PRNewswire-FirstCall/ — Williams Energy Partners L.P.
(NYSE: WEG - News) announced today that Williams (NYSE: WMB - News) has agreed
to sell its 54.6 percent interest in WEG to a new entity formed jointly by
private equity firms Madison Dearborn Partners, LLC and Carlyle/Riverstone
Global Energy and Power Fund II, L.P. The transaction is expected to close in
May 2003. The acquisition includes 100 percent of the ownership interest of the
general partner of WEG, 1.1 million common units, 5.7 million subordinated units
and 7.8 million Class B common units representing limited partner interests in
WEG.

 

“The financial strength and breadth of the commercial relationships of Madison
Dearborn and Carlyle/Riverstone will further enhance WEG’s ability to make
accretive acquisitions,” said Don Wellendorf, WEG’s chief executive officer.
“Our operations, focus on safety and commitment to customer service will not be
impacted by the transaction.”

 

Madison Dearborn Partners, headquartered in Chicago, is one of the most
experienced and largest private equity investment firms in the country with
approximately $8 billion of assets under management. Madison Dearborn focuses on
investments in several specific industries including natural resources,
communications, consumer, health care and financial services.

 

Carlyle/Riverstone is a joint venture between The Carlyle Group and Riverstone
Holdings. Riverstone Holdings is a New York-based energy and power-focused
private equity firm with more than $750 million currently under management. The
Carlyle Group is a global private equity firm with more than $15.8 billion under
management. Carlyle invests in buyouts, venture, real estate, high yield and
turnarounds in North America, Europe and Asia.

 

The change in control of the general partner interest also will result in the
following:

 

•                  Under current agreements between Williams and WEG, Williams
bears responsibility for WEG’s general and administrative costs over a specified
cap, which escalates annually. As a result of the transaction, the agreements
with Williams will terminate. The new owners of the general partner will
continue to provide G&A services at costs equivalent to the cap during 2003.
Beginning in 2004, the cap will escalate at 7 percent annually, which is a
higher escalation rate than previous years. The increase in the escalation is
expected to increase WEG’s cash G&A cost in 2004 by approximately $1.5 million;

 

•                  Accounting rules applicable to the organizational structure
of the new entity will require the total general and administrative costs of
WEG, including costs above the cap amount that will be reimbursed by the general
partner, to be recorded as a WEG expense. Under the previous structure, only the
G&A costs under the cap, which reflected WEG’s actual cash cost, were required
to be recorded as a WEG expense. Actual cash G&A costs incurred by WEG will
continue to be limited to the G&A cap amount and the amount of the reimbursement
for costs above the cap will be recorded as a capital contribution by the
general partner. The additional WEG expense of approximately $7 million in 2003
and $10 million in 2004 resulting from this accounting treatment will not impact
distributable cash generated per unit or earnings per unit for the limited
partners;

 

•                  Accounting rules applicable to the new entity also require
that a liability for paid-time-off benefits, previously

 

1

--------------------------------------------------------------------------------


 

recorded on the books of Williams, be recorded on the books of WEG. As a result,
WEG will record a one-time expense of approximately $5 million in the second
quarter to establish this liability. This non-cash expense will not impact
distributable cash generated per unit;

 

•                  WEG will incur one-time cash transition costs of
approximately $5 million associated with its separation from Williams. These
costs will be funded out of WEG’s current cash balance;

 

•                  Because the transaction involves a change in ownership of
more than 50 percent of the partnership in one year, federal tax laws will
require a modification to WEG’s 2003 taxable income. For 2003, WEG estimates the
amount of taxable income will be approximately 75 percent of the cash
distributed. WEG estimates the taxable income for the three-year period of
2004-2006 will average less than 20 percent of cash distributions;

 

•                  After the closing of the transaction, the new owners of the
Class B common units plan to request a unitholder vote to allow the Class B
units to convert to common units, as is provided in WEG’s partnership agreement.
The Class B common units were issued to Williams as partial payment for the
purchase of the Williams Pipe Line system in 2002. These units are equivalent to
common units but do not currently have voting rights. Conversion of the Class B
common units will not affect WEG’s earnings per unit, cash generation or
distributions. Unitholders will receive additional information about this vote
in the near future; and

 

•                  As a result of the change of control that will occur at
closing, approximately 174,000 units issued under the 2001 and 2002 equity-based
incentive compensation plans will vest, resulting in a net increase in expense
of approximately $1 million for the year. The net increase results from an
expense of approximately $2 million in the second quarter offset by a reduction
in expenses in the second half of the year of approximately $1 million. Vesting
of the units will not impact distributable cash generated per unit.

 

WEG plans to release its first-quarter 2003 earnings on Monday, April 28.
Management has indicated it remains comfortable with the earnings guidance
previously provided for 2003 even after the effect of the items described above.

 

WEG will continue to be operated by its current management team and its
headquarters will remain in Tulsa, Okla.

 

“Riverstone principals have a long history with master limited partnerships, and
we look forward to assisting WEG in identifying and financing accretive
acquisition opportunities through our extensive energy industry relationships,”
said Pierre Lapeyre, Jr., managing director of Carlyle/Riverstone. “We believe
that WEG’s management team and asset base are extremely well-positioned to take
advantage of the continued midstream asset rationalization and restructuring
that is taking place in the energy sector. We expect organic growth and
accretive acquisition opportunities will enable WEG to continue its excellent
track record of distribution growth.”

 

“Madison Dearborn Partners is delighted to be acquiring a substantial interest
in an industry leader with an outstanding management group,” said Justin S.
Huscher, managing director of Madison Dearborn. “We are committed to assisting
WEG pursue its acquisition strategy with the goal of growing cash
distributions.”

 

Partnership management will host a conference call with analysts at 10:30 a.m.
Eastern. To participate in the conference call, dial (800) 289-0518 and provide
code 778493. International callers should dial (913) 981-5532 and provide the
same code. A webcast also will be available at
www.williamsenergypartners.com/calendar.jsp.

 

Audio replays of the conference call will be available from 3 p.m. Eastern on
April 21 through midnight on April 25. To access the replay, dial (888)
203-1112. International callers should dial (719) 457-0820. The access replay
code is 778493. The webcast also will be available for replay at
www.williamsenergypartners.com.

 

About Williams Energy Partners L.P.

 

Williams Energy Partners L.P. is a publicly traded partnership formed to own,
operate and acquire a diversified portfolio of energy assets. The partnership
primarily transports, stores and distributes refined petroleum products and
ammonia.

 

2

--------------------------------------------------------------------------------


 

Portions of this document may constitute “forward-looking statements” as defined
by federal law. Such statements are subject to certain risks, uncertainties and
assumptions. Should one or more of these risks or uncertainties materialize, or
should underlying assumptions prove incorrect, actual results may vary
materially from those anticipated, estimated or projected. Examples of such
uncertainties and risk factors include, but are not limited to, changes in the
price for crude oil, changes in demand for refined petroleum products, adverse
developments affecting our ammonia pipeline customers, changes in federal
government policies affecting farm subsidies, changes to cost estimates relating
to specific acquisitions, changes in economic and industry conditions and
changes in regulatory requirements (including changes in environmental
requirements). These and other factors are set forth in the Partnership’s
filings with the Securities and Exchange Commission.

 

 

Source: Williams Energy Partners L.P.

 

3

--------------------------------------------------------------------------------